J-A14027-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 CONNOR A. GOSSETT                       :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 ERIE INSURANCE EXCHANGE AND             :
 STEWARTS FIBER & CABLE, INC.            :
                                         :   No. 1651 WDA 2018
                                         :
 APPEAL OF: ERIE INSURANCE               :
 EXHANGE                                 :

              Appeal from the Order Entered, October 23, 2018,
               in the Court of Common Pleas of Beaver County,
                     Civil Division at No(s): 10057-2018.


BEFORE: OTT, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY KUNSELMAN, J.:                          FILED JULY 15, 2019

      Erie Insurance Exchange appeals from an order of the trial court

granting Plaintiff Connor A. Gossett’s motion for judgment on the pleadings.

The trial court simultaneously denied Erie’s cross-motion for judgment in its

favor. After review, we affirm.

      A negligent, underinsured, third-party driver struck a traffic-control

signal and pinned Mr. Gossett against his work truck. Mr. Gossett, who was

outside installing cable for his employer at the time, was severely injured in

the accident.      The third-party driver’s insurance was insufficient to

compensate Mr. Gossett for all of his injuries. Mr. Gossett therefore sought

to collect underinsured motorist benefits from Erie under the terms of his

employer’s insurance policy.
J-A14027-19



      Erie disputed the amount of UIM coverage available, so Mr. Gossett filed

a declaratory judgment action against it. At the close of the pleadings, both

parties sought judgment as a matter of law and agreed that no factual issues

were in dispute.   At issue was whether the insurance policy between Mr.

Gossett’s employer and Erie provided first-party uninsured/underinsured

(UM/UIM) coverage in an amount lesser than the third-party coverage.

Specifically, the parties disputed whether a form attached to the policy, which

was signed by Mr. Gossett’s employer but contained blank lines for the amount

of reduced UM/UIM coverage, could bind the insured (and Mr. Gossett) to a

lesser amount of UIM coverage.

      After studying the pleadings, the contract, various forms accompanying

it, and the law, the trial court concluded that no such contractual limitation on

UM/UIM coverage had occurred.          The court thus awarded declaratory

judgment on the pleadings in favor of Mr. Gossett, and this appeal followed.

      When reviewing a grant or denial of judgment on the pleadings, our

scope of review is plenary, and our standard of review is de novo. Altoona

Regional Health System v. Schutt, 100 A.3d 260, 265 (Pa. Super. 2014).

Moreover, “every material and relevant fact well-pleaded and every inference

fairly deducible therefrom are to be taken as true.” Baker v. Rangos, 324
A.2d 498, 508 (Pa. Super. 1974).

      We may affirm a judgment on the pleadings only if:

         there are no disputed issues of fact, and the moving party
         is entitled to judgment as a matter of law. In determining
         if there is a dispute as to facts, the court must confine its

                                      -2-
J-A14027-19


         consideration to the pleadings and relevant documents. On
         appeal, we accept as true all well-pleaded allegations in the
         complaint . . . . Only when the moving party’s case is clear
         and free from doubt such that a trial would prove fruitless
         will an appellate court affirm a motion for judgment on the
         pleadings.

Rubin v. CBS Broadcasting, Inc., 170 A.3d 560, 564 (Pa. Super. 2017).

      The Honorable James J. Ross, writing for the Court of Common Pleas of

Beaver County, authored a very extensive, well-reasoned opinion supporting

his decision to grant judgment on the pleadings to Mr. Gossett. Following our

review of his opinion, the record, and the parties’ briefs and oral arguments,

we agree with the trial court. Because it thoroughly addresses the matters

raised on appeal, we adopt, as our own, the trial court’s opinion dated October

23, 2018 (finding as a matter of law that the Erie policy Mr. Gossett’s employer

purchased did not provide for first-party, UM/UIM coverage in an amount

lesser than the third-party, bodily injury coverage contained in the policy,

because the alleged application for lesser coverage did not meet the

requirements of section 1734 of Pennsylvania’s Motor Vehicle Financial

Responsibility Law).

      We direct the parties to attach a copy of Judge Ross’s opinion to this

Memorandum in the event of further proceedings.

      Order affirmed.




                                     -3-
J-A14027-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/15/2019




                          -4-